internal_revenue_service number release date index number ----------------------------------- ------------------------------------------ ------------------------------- ---------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- --------------------- telephone number --------------------- refer reply to cc psi b05 plr-112533-06 date date ------------------------------------------ legend taxpayer ------------------------------------------------------------ state a crops dear --------------- ------------- ----------- this is in response to a request for rulings dated date and subsequent correspondence submitted on behalf of taxpayer by your authorized representatives the ruling concerns the application of subchapter_t of the internal_revenue_code to a transaction described below taxpayer was incorporated on ------------------------- under the nonprofit cooperative association provisions of the agriculture code of state a taxpayer was organized and operated as an exempt farmers’ cooperative under sec_101 of the internal_revenue_code_of_1939 and subsequently treated as a tax exempt farmers’ cooperative under sec_521 of the internal_revenue_code_of_1986 taxpayer has filed its federal information returns on form 990-c taxpayer’s historic_business activities consisted of marketing and processing crops grown by its members taxpayer has never processed or marketed crops of nonmembers taxpayer has conducted its business activities on land conveyed to it in - ------- by a local_government for no consideration the buildings and improvements on this land were constructed by taxpayer in or around ------- all of the buildings and equipment have been fully depreciated and have an adjusted_basis of zero the land the buildings and equipment are collectively referred to as the remaining real_estate pursuant to sec_4 article v of the articles of incorporation the articles plr-112533-06 assets the equipment is referred to as the remaining personal_property assets the remaining personal_property assets and the remaining real_estate_assets are collectively referred to as the remaining operating_assets in ------ taxpayer entered into a lease granting a tenant a---------year possessory interest in approximately --- of taxpayer’s land the leased premises the lease did not affect taxpayer’s ability to conduct its cooperative business activities until taxpayer ceased operations in-------- taxpayer’s rental income including lease income from the leased premises constituted significantly less than --- of taxpayer’s total income the rental income from the leased premises and less than dollar_figure--------per year of other incidental rental income was taxpayer’s only income other than income from processing and marketing the member’s crops taxpayer has the power to retain some portion of the proceeds from the sale of each member’s crops based on the weight of the crops processed and marketed for that member retains the retains were in addition to the cost of processing and marketing the crops and were used as a reserve to ensure that taxpayer would be able to continue operations in an economic emergency these retains were required to be included in the income of members by each member’s grower’s contract retains were returned to members over a----------year cycle eg retains from ------- crops were returned to member in ------- in ------- taxpayer stopped collecting retains from the members and accelerated its return of retains so that all the retains were returned to the members by ------- from ------- through ------ taxpayer processed and marketed crops without collecting retains coop taxpayer permitted coop to begin processing and marketing some members’ crops in ------- when a member delivered crops to coop taxpayer did not receive any payment for processing or marketing the crops members were able to deliver crops to either taxpayer or coop through the ------- harvest members would not deliver enough crops that year to support taxpayer’s continued operations based on that determination taxpayer did not process crops in-------- as a result of taxpayer not processing crops in--------all the members delivered their crops to coop in the period from ---------------until -------------- taxpayer did not conduct business but used this period to determine whether the services provided by coop would be adequate and acceptable to all the members in ------ taxpayer’s board_of directors determined the services of coop were adequate and began to consider possible allocations for liquidating distributions and tried to sell its remaining operating_assets taxpayer had its remaining operating_assets appraised in--------and listed the remaining operating_assets with a realtor in -------------- prior to the harvest taxpayer’s board_of directors determined the as a result of discussions between taxpayer and another farmers’ cooperative plr-112533-06 taxpayer received one offer to purchase its remaining operating_assets in ----------- taxpayer declined that offer because the offer price was significantly less than the appraised value in ---------------the real_estate market had declined and taxpayer’s board_of directors decided to hire a realtor to help sell the remaining operating_assets after discussion with several realtors and slow progress negotiating a sale without a realtor taxpayer hired a realtor in ------------------- after the remaining operating_assets had been listed with the realtor for a few months the board voted to reduce the asking price in ------------- the board fired its attorney and in ----------------------- taxpayer’s representative began advising the board about the tax consequences of the sale the required formula for the liquidating distributions and how to address the requests from members about the liquidating distributions by ------------------- taxpayer received two offers taxpayer made counter offers in -----------------------and entered in the property purchase agreement on -------------------------- the members approved the sale in -------- ------- and the sale closed on ------------------ continuously since taxpayer stopped processing crops in -------------- members because much of the land in the area served by taxpayer is now used for other have been able to deliver crops to taxpayer for pick up and processing by coop storage bins are maintained on taxpayer’s land pursuant to an oral agreement between taxpayer and coop the activities at the drop off point are provided by an employee of coop the coop employee first grades the quality of the crops delivered by the members the coop employee then sorts the crops into separate bins based on the grade and the identity of the member that delivered the crop finally the coop employee maintains and oversees the storage bins and notifies coop when crops must be picked up more valuable purposes there is less need for a cooperative to market and process crops in the region as a result taxpayer plans to liquidate by selling its remaining operating_assets and then distribute the net_proceeds of such sales to the members property purchase agreement entered into on -------------------------- all of the remaining operating_assets have been directly related to taxpayer’s historic_business of marketing and processing crops any gain from the sale would be characterized as capital_gain sec_1231 or sec_1245 gain after selling all the remaining operating_assets taxpayer will distribute the net_proceeds to the members management ie voting power and sec_3 provides that a member’s property rights and interests in the property of taxpayer shall be determined by the ratio of such member’s net capital deduction at that time bears to the total net capital deductions from all members at that time as used in the articles net capital deductions from any sec_2 of the article v of the articles provides that all members have equal taxpayer plans to sell all of its remaining operating_assets pursuant to a based on the foregoing taxpayer requests the service to rule that taxpayer continues to be an exempt farmers’ cooperative under sec_521 at this point sufficient money has been repaid to the members such that each plr-112533-06 member means the retains from such member less the total capital repayments ie retain repayments to such member member’s net capital deduction is dollar_figure-- taxpayer repaid the last of the retains in-------- taxpayer plans to allocate and distribute the net_proceeds to members based on patronage which is defined by sec_1388 as the value or quantity of business done with or for members taxpayer proposes to allocate dividends based on the quantity of crops delivered to taxpayer distribution method taxpayer will determine the quantity of crops delivered to taxpayer based on records kept from--------through ------- which show delivery of crops to taxpayer for those years taxpayer proposes to only use records from ------ through ------- rather then for the entire existence of taxpayer because the current officers are unsure of the completeness accuracy and availability of taxpayer’s older records the amount_realized on the sale of taxpayer’s remaining operating_assets the amount_realized to the extent that it is not attributable to the leased premises constitutes patronage-sourced income premises may be excluded from taxpayer’s gross_income as a patronage_dividend pursuant to sec_1382 and sec_1382 when paid during the applicable_payment period sec_1382 based upon taxpayer’s proposed distribution method premises constitutes income from sources other than patronage pursuant to sec_1 c of the income_tax regulations excluded from taxpayer’s gross_income as a nonpatronage distribution pursuant to sec_1382 and sec_1_1382-3 when paid during the applicable_payment period sec_1382 based upon the taxpayers proposed distribution method distribution method taxpayer may exclude a member’s delivery of crops to coop existence will not affect taxpayer’s status as a cooperative exempt from taxation under sec_521 or taxpayer’s ability to deduct the amount_realized paid to the members the amount_realized to the extent that it is not attributable to the leased taxpayer’s use of records from--------forward rather than for its entire the amount_realized that relates to gain on the sale of the leased the amount_realized that relates to the leased premises may be for purposes of determining patronage for the application of the sec_521 defines a tax exempt farmers’ cooperative to include a sec_1_521-1 provides that an organization is not exempt from taxation sec_521 provides that a farmers’ cooperative described in sec_521 shall plr-112533-06 be exempt from taxes except as otherwise provided in part i of subchapter_t farmers’ fruit growers’ or like associations organized and operated on a cooperative basis a for the purpose of marketing the products of members or other producers and turning back to them the proceeds of sales less the necessary marketing expenses on the basis of either the quantity or value of the products furnished by them or b for the purpose of purchasing supplies and equipment for_the_use_of members or other persons and turning over such supplies and equipment to them actual cost plus necessary expenses under sec_1_521-1 merely because it claims that it complies with the requirements prescribed therein in order to establish its exemption every organization claiming exemption must file a form_1028 however an organization which has been granted exemption under the provisions of the internal_revenue_service code or prior_law may rely on that ruling unless affected by substantive changes in the internal_revenue_code of or any changes in the character purposes or methods of operation of the organization and its is not necessary in such case for the organization to request a new determination as to its exempt status sec_521 provides that exemption shall not be denied any association that markets the products of nonmembers in the amount the value of which does not exceed the value of the products marketed for members or which purchases supplies and equipment for nonmembers in an amount the value of which does not exceed the value of the supplies and equipment purchased for members provided the value of the purchases made for persons who are neither members nor producers does not exceed percent of the value of all its purchases after -------------- all of taxpayer’s income has been from nonmember sources accordingly it has ceased to a farmers’ cooperative under sec_521 however taxpayer continues to be a nonexempt_cooperative under subchapter_t sec_1381 provides that subchapter_t applies to any corporation operating_on_a_cooperative_basis in the instant case taxpayer represents that it has been operating_on_a_cooperative_basis from its incorporation and has filed federal_income_tax returns in accordance with its status as a cooperative cooperatives are permitted to exclude patronage_dividends from their taxable_income under sec_1382 sec_1388 defines a patronage_dividend as among other things an amount_paid to a patron of a cooperative which is determined by reference to the net_earnings of the organization from business done with or for its in revrul_69_576 1969_2_cb_166 a nonexempt farmers’ cooperative plr-112533-06 patrons sec_1388 also states that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons borrowed money from a bank for cooperatives itself a cooperative to finance the acquisition of agricultural supplies for resale to its members the bank for cooperatives allocated and paid interest from its net_earnings to the nonexempt farmers’ cooperative which it in turn allocated to its members states in determining whether the allocation was from patronage sources the ruling the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources revrul_690_576 pincite the ruling concluded that in as much as the income received by the nonexempt_cooperative from the bank for cooperatives resulted from a transaction that financed the acquisition of agricultural supplies which were sold to its members thereby directly facilitating the accomplishment of the cooperative’s marketing purchasing or service activities the income was patronage sourced nonpatronage income to mean incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association such as income derived from lease of premises from investment in securities or from the sale_or_exchange of capital assets sec_1_1382-3 defines income from sources other than patronage in st louis bank for cooperatives v united 624_f2d_1041 cl_ct the court held that interest on demand deposits in farm credit banks or on loans to brokerage funds received by st louis bank for cooperatives was patronage sourced income the court stated that a particular item_of_income is patronage sourced when the transactions involved are directly related to the marketing purchasing or service activities of the cooperative association f 2d pincite in twin county grocers inc v united_states cl_ct a nonexempt plr-112533-06 cooperative was denied deductions for patronage_dividends for interest on a certificate of deposit bought from a nonpatron bank because the dividend income was not patronage sourced the court held that the relation of income activity to the cooperative’s business was too tenuous courts have ruled in several instances that income from corporations organized by cooperatives to conduct activities related to the cooperative business is patronage sourced in farmland industries 78_tcm_846 acq aod citing 765_f2d_1102 675_f2d_988 8th cir 88_tc_238 87_tc_435 the taxpayer a cooperative organized for the purpose of providing petroleum products to its patrons sought to have the proceeds from the disposition of its stock in three subsidiaries classified as patronage-sourced income in reaching its decision the court stated that its task was to determine whether each of the gains and losses at issue was realized in a transaction that was directly related to the cooperative enterprise or in one which generated incidental income that contributed to the overall profitability of the cooperative but did not actually facilitate the accomplishment of the cooperative s marketing purchasing or servicing activities on behalf of its patrons t c m pincite emphasizing the need ato focus on the totality of the circumstances and to view the business environment to which the income producing transaction is related the tax_court analyzed the reasons behind both the organization of the subsidiaries and their eventual disposition t c m pincite first it looked at whether the taxpayer s subsidiaries were organized to perform functions related to its cooperative enterprises the subsidiaries had been organized to explore for produce and transport crude_oil the court determined that all of the subsidiaries were organized to perform functions related to the taxpayer s business and were not mere passive investments id pincite in other cases the direct relationship between the purpose of a cooperative business and its reasons for investing in a subsidiary were found to be dispositive on the question of whether income received from the subsidiary was patronage sourced for example in astoria plywood corp v united_states ustc d or the court found that the income derived by a plywood and veneer workers cooperative from the cancellation of a lease on a veneer plant was patronage sourced because the production of veneer was an integral part of the cooperative s business in other words the reason the cooperative leased the property to begin with had nothing to do with investing in real_estate and everything to do with making veneer similarly in 410_fsupp_1100 d or the court held that the dividends received by a plywood workers cooperative from west coast adhesives a glue supplier which the cooperative helped to organize in order to supply its adhesive needs were patronage-sourced income since glue is essential for the manufacture of sec_1382 provides that in determining the taxable_income of an plr-112533-06 plywood and the arrangement to produce the glue was reasonably related to the business done with or for the cooperative s patrons organization described in sec_1381 there shall be allowed as a deduction in addition to other deductions allowable under this chapter amounts paid during the taxable_year as dividends on its capital stock and amounts paid during the payment period for the taxable_year a in money qualified written notices of allocation or other_property except nonqualified written notices of allocation on a patronage basis to patrons with respect to its earnings during such taxable_year which are derived from business done with or for the united_states or any of its agencies or from sources other than patronage sec_1_1382-3 provides that in order that the deduction for amounts with respect to income derived from business done with or for the united_states or any of its agencies or from sources other than patronage may be applicable it is necessary that the amount sought to be deducted be paid on a patronage basis in proportion insofar as is practicable to the amount of business done by or for patrons during the period to which such income is attributable for example if capital_gains are realized from the sale_or_exchange of capital assets acquired and disposed of during the taxable_year income realized from such gains must be paid to patrons of such year in proportion to the amount of business done by such patrons during the taxable_year similarly if capital_gains are realized by the association from the sale_or_exchange of capital assets held for a period extending into more than one taxable_year income realized from such gains must be paid insofar as is practicable to persons who were patrons during the taxable years in which the asset was owned by the association in proportion to the amount of business done by such patrons during such taxable years amount_paid by a cooperative organization subject_to the provisions of subchapter_t which is paid on the basis of the quantity or value of business done with or for such patron law we rule that sec_1_1388-1 provides that the term patronage_dividend means an accordingly based on the foregoing representation of facts and discussion of taxpayer is no longer an exempt farmers’ cooperative under sec_521 but continues to be a nonexempt_cooperative under subchapter_t of the internal_revenue_code the amount_realized on the sale of taxpayer’s remaining operating_assets the amount_realized to the extent that it is not attributable to the leased premises constitutes patronage-sourced income the amount_realized that relates to gain on the sale of the leased the amount_realized to the extent that it is not attributable to the leased plr-112533-06 premises may be excluded from taxpayer’s gross_income as a patronage_dividend pursuant to sec_1382 when paid during the applicable_payment period sec_1382 based upon taxpayer’s proposed distribution method premises constitutes income from sources other than patronage pursuant to sec_1 c the amount_realized that relates to the leased premises may not be excluded from taxpayer’s gross_income as a nonpatronage distribution pursuant to sec_1382 and sec_1_1382-3 when paid during the applicable_payment period sec_1382 based upon the taxpayers proposed distribution method because taxpayer is no longer a farmers’ cooperative under sec_521 distribution method taxpayer may exclude a member’s delivery of crops to coop existence will not affect taxpayer’s status as a nonexempt_cooperative under subchapter_t or taxpayer’s ability to deduct the amount_realized to the extent the amount is patronage sourced paid to the members may not be used or cited as precedent no opinion is expressed or implied as to the proper allocation of the purchase_price to the assets in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative this ruling is directed only to the taxpayer that requested it under sec_6110 it taxpayer’s use of records from --------forward rather than for its entire for purposes of determining patronage for the application of the sincerely yours paul f handleman senior technician reviewer branch office of the associate chief_counsel passthroughs special industries cc --
